  4:11-cr-03096-RGK-CRZ Doc # 81 Filed: 06/26/20 Page 1 of 1 - Page ID # 388




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:11CR3096

      vs.
                                                          ORDER
BRIAN CRAIG DEVINO,

                   Defendant.


      Upon the filing of the medical records and the excellent report by the U.S.
Probation Officer,

     IT IS ORDERED that counsel shall file simultaneous briefs on the issue of
compassionate release no later than July 6, 2020.

      Dated this 26th day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
